Fletcher, J.,
delivered the opinion'of the court.
The appellant, though the regularly elected and duly qualfied cotton weigher of Winston county, is precluded from maintaining his suit by the provisions of the final sentence of section 3, ch. 227, p. 269, of the Laws of 1906; the act creating the office. The language of the statute is: “Nothing herein contained shall be construed as to prevent any one from withholding his cotton from said cotton weigher and said cotton weigher shall not be •entitled to fees on cotton not weighed by him.” It is perfectly manifest that, under this statute, appellant has no right to restrain the warehouse company from having its cotton weighed by a private weigher, and equally clear that no action will lie for commissions on cotton not weighed by appellant.
*351It is contended, however, that no one but the elected cotton wteigher has the right to charge for weighing cotton. Even if this he true, appellant cannot complain, since this is a matter between the private weigher and his customers. Nor can the suit be maintained on the ground that appellant has sustained damage by reason of the action of appellee in urging the public to withhold its patronage from that officer. Such a grievance, if one exists, cannot be redressed, upon the case here, in a court of equity; all other grounds of jurisdiction having failed. Planter’ Compress Ass’n. v. Hanes, 52 Miss. 469.

Affirmed.